       Case 4:20-cv-00935-BSM Document 3 Filed 11/04/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ANDREW C. NEAL, JR. II                                                     PLAINTIFF

v.                        Case No. 4:20-CV-00935-BSM

STATE OF ARKANSAS, et al.                                               DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 4th day of November, 2020.


                                                 UNITED STATES DISTRICT JUDGE
